Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01700-CV

                           ORCA ASSETS, G.P., L.L.C., Appellant

                                               V.

                   JPMORGAN CHASE BANK, N.A., ET AL, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-05303

                                           ORDER
       We GRANT Dallas County District Clerk Gary Fitzsimmons’s request for an extension

of time to file the record and ORDER the record be filed no later than March 13, 2014. No

further extensions will be granted absent exigent circumstances.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE